Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-11 and 13 are Allowed over the prior arts of record. 
Regarding independent claims 1, 10 and 13, the Examiner agrees with the arguments in the Remarks filed 2/7/2022 regarding the previously cited references not teaching all the limitations of the claims. Upon further search and/or consideration, the prior arts of record fails to teach these limitations in the context of the independent claims. Especially Powell fails to teach “at the OLT…setting a downstream optical wavelength such that a difference between the wavelength of the downstream optical signa and the upstream optical wavelength is based on the derived level of OBI”. As noted by the Applicant in the remarks and also agreed upon by the Examiner, Powell teaches performing exploratory changes in laser operating conditions in order to not cause interference which is different from the limitations claimed. Thus, the prior arts of record don’t teach the limitations of the independent claims. Further details on these reasons are outlined below.
3.	The following are further reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 1:
A controller circuitry configured to control an optical transceiver of an optical line terminal, OLT, in a passive optical network, PON, the controller circuitry configured to: derive a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal  wherein the wavelength of the downstream optical signal is set such that the wavelength of the downstream optical signal and a wavelength of the upstream optical differ and the difference between the wavelength of the downstream optical signal and the wavelength of the upstream optical signal is based on the derived level of the OBI.
Regarding Claim 10:
A method of operating an optical line terminal, OLT, the method comprising: deriving a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT; and setting a wavelength of a downstream optical signal, 4Atty. Dkt. No. 29250A-000223-US U.S. Application No. 16/744,745 wherein the wavelength of the downstream optical signal is set such that the wavelength of the downstream optical signal and a wavelength of the upstream optical differ and the difference between the wavelength of the downstream optical signal and a-the wavelength of the upstream optical signal is based on the derived level of the OBI.
Regarding Claim 13:
A computing system configured to control an optical line terminal, OLT, the computing system comprising: computer readable storage medium storing computer-executable instructions; and a processor configured to interpret and execute the computer-executable instructions, which when executed by the processor causes the computing system to derive a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT; and set a wavelength of a downstream optical signal, 5Atty. Dkt. No. 29250A-000223-US U.S. Application No. 16/744,745wherein the wavelength of the downstream optical signal is set such that the wavelength of the downstream optical signal and a wavelength of the upstream optical signal differ and the difference between the wavelength of the downstream optical signal and a-the wavelength of the upstream optical signal is based on the derived level of the OBI.

Regarding Claim 1 and similarly claims 10 and 13: Prior art Powell (GB 2294372) in view of Lee (US 2013/0302029) teaches: a controller circuitry configured to control an optical transceiver of an optical line terminal, OLT, in a passive optical network, PON, the controller circuitry configured to: derive a level of optical beat interference, OBI, of a received optical signal including an upstream optical signal from an optical transceiver of an optical network terminal, ONT and set a wavelength of a downstream optical signal (as posted in the Final office action mailed 1/13/2022) within claim 1, 10 and 13, but does not teach “wherein the wavelength of the downstream optical signal is set such that the wavelength of the downstream optical signal and a wavelength of the upstream optical differ and the difference between the wavelength of the downstream optical signal and the wavelength of the upstream optical signal is based on the derived level of the OBI”. 

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637